Title: From George Washington to Major General Alexander McDougall, 16 March 1779
From: Washington, George
To: McDougall, Alexander


Sir
Head Quarters Middlebrook March 16th 1779
In order to supply the place of the drafts which you mentioned would leave you by the 1st of next Month—I have sent orders for the remainder of Poor’s Brigade (one regiment of which has been detached) and one of the North Carolina battalions (Patton’s) to march forthwith to reinforce the troops under your command. I have directed the Officer commanding the Carolina troops, previous to marching the regiment, to send an Officer to receive your orders for their precise destination.
In addition to these measures, to provide the better for the security of the posts under your command, I have written to Governor Clinton requesting him to make disposition for calling to your aid the neighbouring militia in the speediest manner in case of any sudden movement of the enemy your way; and to this end, I have recommended that he will concert with you, conventi[on]al signals and have beacons fixed at proper places to convey the alarm with rapidity through the country. I am unwilling to draw any militia into the field; but in the moment of absolute necessity.

As, by a late resolve of Congress, Colo. Malcom’s regiment and the regiment late Patten’s are to be incorporated with Spencer’s and Hartley’s, you will be pleased to have them held in readiness to march, though they will not move off ’till the other troops join you, and the season is a little more advanced; when you will receive further directions from me for the purpose. With great regard and esteem I am Dr Sir Your Most Obedt Servt
Go: Washington
